


SEVERANCE AGREEMENT
This SEVERANCE AGREEMENT (the “Agreement”) is entered into this 6th day of
January, 2014 (the "Effective Date") between EMULEX CORPORATION (the “Company”)
and KYLE B. WESCOAT (the “Executive”), with respect to and on the basis of the
following facts and understandings:
A.    The Executive has been appointed as the Company's Chief Financial Officer
effective January 6, 2014.
B.    The Company desires to provide certain severance benefits to the Executive
in connection with a termination of employment on the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1.    Severance Benefits. The Executive’s employment by the Company may be
terminated at any time by the Company: (i) with Cause, or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
of Directors of the Company (the "Board") determines in good faith that the
Executive has a Disability. If, during the period commencing on the Effective
Date and ending on the two-year anniversary of the Effective Date (the "Term"),
the Executive’s employment by the Company is terminated for any reason by the
Company or by the Executive (in any case, the date that the Executive’s
employment by the Company terminates is referred to as the “Severance Date”),
the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except as follows:
(a)     The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations;
(b)     If the Executive’s employment with the Company terminates as a result of
an Involuntary Termination, then, subject to the requirements of Section 2, the
Executive shall be entitled to the following benefits (the “Severance Benefits):
(i)     The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, a lump
sum cash amount equal to the sum of: (A) one times his base salary at the annual
rate in effect on the Severance Date, and (B) any unpaid annual incentive
payments (based on performance criteria) that have been earned but deferred
based on mutual agreement between the Executive and the Company (or its
Compensation Committee);
(ii)      Notwithstanding anything to the contrary contained in the Executive’s
rights under the Company’s equity awards programs or any agreements entered into
in connection with such equity awards programs (the “Equity Awards”), the
vesting of all the Executive’s Equity Awards shall be accelerated by one year
(with any performance-based Equity Awards vesting at a minimum of the target
achievement level), with each applicable stock option remaining exercisable for
three months following the date on which the Executive’s Continuous Service (as
defined in the Company’s 2005 Equity Incentive Plan) terminates (but in no event
after the stated expiration date of the applicable stock option); and
(iii)     The Company shall pay the Executive a lump sum cash amount equal to
twelve (12) multiplied by the full monthly cost of maintaining health, dental
and vision benefits for the Executive (and his eligible dependents) as of the
Severance Date under the Company's group health plan for purposes of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
     (c)     The foregoing provisions of this Section 1 shall not affect:
(i) the Executive’s receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the

NYI- 4563773v21



--------------------------------------------------------------------------------




applicable Company welfare benefit plan; (ii) the Executive’s rights under COBRA
to continue participation in medical, dental, hospitalization and life insurance
coverage; or (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any). Except as
provided in Section 1(b)(ii) above, the effect of any termination of the
Executive’s employment on the Executive’s rights under any Equity Award shall be
determined by the applicable plan document(s) and/or agreement(s) entered into
in connection with any such Equity Award.
(d)     Subject to the requirements of Section 2 and the provisions of Section 6
of this Agreement, any Severance Benefits to which the Executive is entitled
under this Agreement will be paid on (or within ten (10) days following) the
sixtieth (60th) day following the Executive's Separation from Service.
(e)     Notwithstanding anything to the contrary contained in this Agreement,
the Severance Benefits shall only be payable if the Severance Date occurs during
the Term and at a time during which (i) the Company is not party to an
agreement, the consummation of the transactions contemplated by which would
result in the occurrence of a "Change in Control" (as such term is defined in
the Company’s Change in Control Retention Plan (the “CICP”)), and (ii) a Change
in Control has not occurred within the preceding twenty-four (24) months.
2.    Release; Exclusive Remedy.
(a)     This Section 2 shall apply notwithstanding anything else contained in
this Agreement. As a condition precedent to any Company obligation to the
Executive pursuant to Section 1(b), the Executive shall provide the Company with
a valid executed general release agreement in substantially the form attached
hereto as Exhibit A (the "Release"), and such Release shall have not been
revoked by the Executive pursuant to any revocation rights afforded by
applicable law. The Company shall provide the final form of Release to the
Executive not later than seven (7) days following the Severance Date, and the
Executive shall be required to execute and return the Release to the Company
within twenty-one (21) days (or forty-five (45) days if such longer period of
time is required to make the Release maximally enforceable under applicable law)
after the Company provides the final form of Release to the Executive. If such
Release is not provided within such time period or is revoked, then the
Executive shall forfeit any payments or benefits that otherwise would have been
provided under Section 1(b).
    (b)      The Executive agrees that the payments and benefits contemplated by
Section 1 shall constitute the exclusive and sole remedy for any termination of
his employment, and the Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Company and the Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 1 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages. The Executive agrees
to resign, on the Severance Date, as an officer and director of the Company and
any Subsidiary of the Company, and as a fiduciary of the Company or any
Subsidiary of the Company (including with respect to any benefit plan), and to
promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.
(c)     In the event that the Company provides the Executive notice of
termination without Cause or the Executive provides the Company notice of
termination, the Company will have the option to place the Executive on paid
administrative leave during any applicable notice period.
3.    Certain Defined Terms.
(a)     As used herein, “Accrued Obligations” means, to the extent not paid or
payable pursuant to the terms of any other agreement between the Company and the
Executive:
(i)     any base salary that had accrued but had not been paid (including
accrued and unpaid vacation time) on or before the Severance Date;

NYI- 4563773v22



--------------------------------------------------------------------------------




(ii)     any reimbursement due to the Executive for expenses reasonably incurred
by the Executive on or before the Severance Date and documented and
pre-approved, to the extent applicable, in accordance with the Company’s expense
reimbursement policies in effect at the applicable time.
(b)     As used herein, “Cause” shall have the meaning ascribed to it in the
CICP and shall be subject to the same notice and cure periods provided therein.
(c)     As used herein, “Code” means the Internal Revenue Code of 1986, as
amended.
(d)    As used herein, “Disability” shall have the meaning ascribed to it in the
CICP.
(e)     As used herein, “Good Reason” shall have the meaning ascribed to it in
the CICP and shall be subject to the same notice and cure periods provided
therein.
(f)     As used herein, “Involuntary Termination” shall mean (i) a termination
of the Executive’s employment by the Company without Cause (and other than due
to the Executive’s death or in connection with a good faith determination by the
Board that the Executive has a Disability), or (ii) a resignation by the
Executive for Good Reason.
(g)     As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
4.    Cooperation in Litigation; Audit. Following the Severance Date, the
Executive shall reasonably cooperate with the Company and its affiliates in
connection with: (i) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any affiliates with respect to matters relating to the Executive’s
employment with or service as a member of the Board or the board of directors of
any affiliate (collectively, “Litigation”); or (ii) any audit of the financial
statements of the Company or any affiliate with respect to the period of time
when the Executive was employed by the Company or any affiliate (“Audit”). The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
affiliate (and their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any affiliate to give
testimony without requiring service of a subpoena or other legal process;
(iii) providing information and legal representations to the auditors of the
Company or any affiliate, in a form and within a time frame requested by the
Board, with respect to the Company’s or any affiliate’s opening balance sheet
valuation of intangibles and financial statements for the period in which the
Executive was employed by the Company or any affiliate; and (iv) turning over to
the Company or any affiliate any documents relevant to any Litigation or Audit
that are or may come into the Executive’s possession. The Company shall
reimburse the Executive for reasonable travel expenses incurred in connection
with providing the services under this Section 4, including lodging and meals,
upon the Executive’s submission of receipts.
5.    Withholding. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.
    
6.    Section 409A.


(a)     It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”) so as not to subject the Executive to payment of any additional
tax, penalty or interest imposed under Code Section 409A. The provisions of this
Agreement shall be construed and

NYI- 4563773v23



--------------------------------------------------------------------------------




interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive. Notwithstanding the
foregoing, no particular tax result for the Executive is guaranteed and the
Executive will be responsible for all applicable taxes and any related
penalties.


(b)     If the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 1(b) until the earlier of (i) the first day of the
seventh month following the Executive’s Separation from Service, or (ii) the
date of the Executive’s death. The provisions of this Section 6(b) shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. Any amounts otherwise payable
to the Executive during any period of delay required by this Section 6(b) shall
be paid (without interest) as set forth in this Section 6(b).


(c)     To the extent that any benefits pursuant to Section 1 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.


(d)    Each Severance Benefit provided under Section 1 of this Agreement shall
be considered a "separate payment" and not one of a series of payment for
purposes of Code Section 409A.


7.    Successors and Assigns.


(a)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. If the Executive is unable to care for his affairs when a
payment is due under this Agreement, payment may be made directly to the
Executive’s legal guardian or personal representative.


(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.


8.    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, other than the
Surviving Agreements. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.


9.    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a

NYI- 4563773v24



--------------------------------------------------------------------------------




court of competent jurisdiction to be invalid, prohibited or unenforceable under
any present or future law, and if the rights and obligations of any party under
this Agreement will not be materially and adversely affected thereby, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


10.     Arbitration. Except as provided elsewhere in this Agreement, any
controversy or claim arising out of or relating in any way to this Agreement or
the breach thereof, or the Executive's employment and any statutory claims,
including all claims of employment discrimination, shall be subject to private
and confidential arbitration in Orange County, California in accordance with the
laws of the State of California. The arbitration shall be conducted in a
procedurally fair manner by a mutually agreed upon neutral arbitrator selected
in accordance with the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association or if none can be mutually
agreed upon, then by one arbitrator appointed pursuant to the Rules. The
arbitration shall be conducted confidentially in accordance with the Rules. The
arbitration fees shall be paid by the Company. Each party shall have the right
to conduct discovery, including depositions, requests for production of
documents and such other discovery as permitted under the Rules or ordered by
the arbitrator. The statute of limitations or any cause of action shall be that
prescribed by law. The arbitrator shall have the authority to award any damages
authorized by law for the claims presented, including punitive damages, and
shall have the authority to award reasonable attorneys fees to the prevailing
party in accordance with applicable law. The decision of the arbitrator shall be
final and binding on all parties and shall be the exclusive remedy of the
parties. The award shall be in writing in accordance with the Rules, and shall
be subject to judicial enforcement in accordance with California law.
Notwithstanding anything to the contrary contained in this Section 10, nothing
herein shall prevent or restrict the Company or the Executive from seeking
provisional injunctive relief from any forum having competent jurisdiction over
the parties.
11.    Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Except as
specifically provided for elsewhere herein, each party shall be responsible for
paying its own attorneys’ fees, costs and other expenses pertaining to any such
legal proceeding and enforcement regardless of whether an award or finding or
any judgment or verdict thereon is entered against either party.
12.     No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
13.    Representation by Legal Counsel; Mutual Drafting. Each party recognizes
that this is a legally binding contract and acknowledges and agrees that they
have had the opportunity to consult with legal counsel of their choice. Each
party has cooperated in the drafting, negotiation and preparation of this
Agreement.

NYI- 4563773v25



--------------------------------------------------------------------------------




Accordingly, in any construction to be made of this Agreement, the same shall
not be construed against either party on the basis of that party being the
drafter of such language. The Executive agrees and acknowledges that he has read
and understands this Agreement, is entering into it freely and voluntarily, and
has been advised to seek counsel prior to entering into this Agreement and has
had ample opportunity to do so.
14.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement will
be governed by and construed in accordance with the laws of the state of
California without giving effect to any choice of law or conflicting provision
or rule (whether of the state of California or any other jurisdiction) that
would cause the laws of any jurisdiction other than the state of California to
be applied. In furtherance of the foregoing, the internal law of the state of
California will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against any party whose signature appears thereon, and all
of which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

NYI- 4563773v26



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.
EMULEX CORPORATION


By:_________________________________________
Name:
Title:




EXECUTIVE:
_______________________________________
KYLE B. WESCOAT

NYI- 4563773v27



--------------------------------------------------------------------------------




EXHIBIT A


Form Release






See attached General Waiver and Release Form
 







NYI- 4563773v28



--------------------------------------------------------------------------------






[ex102_image1.gif]
GENERAL WAIVER AND RELEASE FORM





1. In return for payment of severance benefits pursuant to the Severance
Agreement (the "Agreement"), I hereby generally and completely release the
Company (as defined in the Agreement) and its affiliates and all of their
respective directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, and assigns (collectively the
"Released Parties") from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this general release (this
“Release”). This Release includes, but is not limited to: (1) all claims arising
out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including without limitation wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, without limitation, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; (5)
all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys' fees and costs,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) ("ADEA"), the Older Worker
Benefit Protection Act ("OWBPA"), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and California Fair Employment and Housing Act (as
amended), the California Family Rights Act (as amended), California Labor Code
section 1400 et. seq. and any similar laws in other jurisdictions; and (6) any
and all claims for violation of the federal, or any state, constitution;
provided, however, that this Release does not waive, release or otherwise
discharge any claim or cause of action arising after the date I sign this
Release, nor does this Release extend to any obligation incurred under the
Agreement or any right to enforce my rights under the Agreement.
2. This Release includes a release of claims of discrimination or retaliation on
the basis of workers' compensation status, but does not include workers'
compensation claims. Excluded from this Release are any claims which by law
cannot be waived in a private agreement between employer and employee,
including, but not limited to, claims under California Labor Code section 2802
and the right to file a charge with or participate in an investigation conducted
by the Equal Employment Opportunity Commission ("EEOC") or any state or local
fair employment practices agency. I waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
my behalf.
3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent that I have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the California
Family Rights Act, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.
4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date (as defined in the Agreement)); (d) I
have seven (7) calendar days after I sign this Release to revoke it ("Revocation
Period"); and (e) this Release will not be effective until I have signed it and
returned it to the Company's Human Resources Department and the Revocation
Period has expired. I further acknowledge that, upon executing this Release, I
have used all or as much of the twenty-one (21) day period as I deem necessary
to fully consider this Release, and, if I have used less than the full
twenty-one (21) day period, I waive the portion not used. In addition, if my
termination of employment has occurred in connection with a layoff or exit
incentive program, I acknowledge that (x) I have received a disclosure from the
Company that includes a description of the class, unit or group of individuals
covered by such layoff or exit incentive program, the eligibility factors for
such program, and any time limits applicable to such program and a list of job
titles and ages of all employees selected for this group termination and ages of
those individuals in the same job classification or organizational unit who were
not selected for termination ("Disclosures"); and (y) I have at least forty-five
(45) days after I have received the Disclosures to consider this Release
(although I may choose to sign it any time on or after my Termination Date) in
lieu of the twenty-one (21) day period described above.
5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this Release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.




NYI- 4563773v29



--------------------------------------------------------------------------------








Employee Signature (to be signed only after the Termination Date):
 
Employee Name:
 
Date Signed:
 








NYI- 4563773v210

